Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 4 and 6 
Cancelled: 3 and 5
Added: 11-13
Therefore, claims 1-2, 4 and 6-13 are currently pending in the instant application.

Allowable Subject Matter
Claims 1-2, 4 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, The prior art teaches an augmented reality (AR) device, comprising: 
a main body, comprising a base, a projector, and a first pivot portion; 
a support element, pivoted to a first end portion of the base, wherein the support element is configured to wear on a head of a user; and 
a lens module, pivoted to a second end portion of the base and the second end portion is opposite to the first end portion, wherein the lens module is capable of rotating relative to the base and being overlapped on a lower surface of the base, 
wherein the main body further comprises a third pivot portion, and the lens module is pivoted to the second end portion of the base by using the third pivot portion, so that the lens module is capable of rotating relative to the base by using the third pivot portion as a third rotation axis, and an axial direction of the third rotation axis is parallel to an axial direction of the first rotation axis.
However, the prior art, alone or in an obvious combination, does not disclose the above limitation wherein the projector is pivoted to the base by using the first pivot portion, so that the projector is capable of rotating relative to the base by using the first pivot portion as a first rotation axis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625